I must respectfully dissent from the majority's decision to reverse the trial court's ruling. The majority contends that the trial court erred as a matter of law in finding that commercial impracticality was a bar to the enforcement of the commercial lease. The majority's conclusion rests on the accepted principle in Ohio that caveat emptor applies to all commercial leased premises and, therefore, there is no implied warranty that premises are suited for a particular purpose in a lease agreement. According to the majority, under these circumstances, the lessee carries the burden of resolving and obtaining the applicable permits for commercial lease premises.
However, upon an assessment of the record, I find that this court's review should turn on whether the trial court applied the appropriate rule of law given the factual circumstances of the case. Specifically, the critical issue is whether there was competent evidence supporting the court's finding that the commercial lease was legally impractical.
It is a seminal point of law that judgments of lower courts are presumed valid unless error affirmatively appears on the face of the record. Makranczy v. Gelfand (1924), 109 Ohio St. 325,142 N.E. 688. The weight to be given evidence and the credibility of witnesses are primarily determinations for the fact finder. Shore, Shirley  Co. v. Kelley (1988), 40 Ohio App.3d 10,  531 N.E.2d 333. Where there exists competent and credible evidence in support of the trial court's findings and conclusions, deference to those findings must be given by the reviewing court. Myers v. Garson (1993), 66 Ohio St.3d 610,614 N.E.2d 742; Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77, 10 OBR 408, 461 N.E.2d 1273.
The doctrine of impossibility of performance is closely related to that of commercial impracticality in that both doctrines excuse performance due to circumstances beyond a party's control. In order to assert either defense, a party must show "that an unforeseeable event occurred, that the non-occurrence of the event was a basic assumption underlying the agreement, and that the event *Page 90 
was impracticable." Settles v. Invesco Real Estate Partnership
(Dec. 4, 1989), Butler App. No. CA89-03-047, unreported, 1989 WL 145968, citing Roth Steel Products v. Sharon Steel Corp. (C.A.6, 1983), 705 F.2d 134, 149.
For example, when a lease restricts leased premises to a single use, which is later found to be illegal due to a zoning ordinance, the lease is considered to be for an illegal purpose and therefore is null and void from its inception. Weizman v.Chapin (App. 1948), 51 Ohio Law Abs. 26, 79 N.E.2d 668. Thus, an entity is not required to take unreasonable steps in seeking to render an impractical contract legally practical. Austin Square,Inc. v. City Products Corp. (1970), 24 Ohio App.2d 158, 53 O.O.2d 366, 265 N.E.2d 322.
In Weizman, the lessor limited the use of leased property in the city of Cleveland to the manufacture of screw machine products. However, a Cleveland zoning ordinance prohibited the use of the particular leased premises for the manufacture of screw machine products. At trial, the parties disputed the lessee's obligation under the terms of the lease when the lessor made material misrepresentations to the lessee with respect to the legality of the restricted use. The trial court's ruling in favor of the lessor was reversed by this court. This court found that the issue critical to the dispute was whether the use of leased premises was legal in light of the zoning ordinance.
The facts in the present case fall squarely within the rule of law articulated by Weizman. First, the Cleveland Zoning Code subjects all commercial property to municipal parking ordinances. Specifically, Section 349.05 of the Zoning Code prohibits the use of leasehold property where there is insufficient off-street parking. Second, with respect to the off-street-parking requirement, the relevant leased property fell below the requirements set forth in Section 349.05 of the Zoning Code. Here, the owner of the parking lot directly across the street from the leased property did not give permission to the lessees or their bar/restaurant patrons for use of the parking lot. Moreover, the owners of two other parking lots, possibly within the four-hundred-foot limitation imposed by Section 349.05, did not give permission to the lessees or their bar/restaurant patrons for use of the parking lots.
The majority relies on Goodman v. Sullivan (1952), 94 Ohio App. 390,  114 N.E.2d 856, and F  R Ent. v. Phillips (May 21, 1990), Montgomery App. No. 11711, unreported, 1990 WL 68968, for the proposition that a lessee cannot be excused from performance under the terms of a commercial lease because there is no implied warranty by the lessor that commercial property is suited for a particular purpose. Thus, a lessee's inability to legally operate pursuant to a lease has no effect on the lessee's obligations under the lease terms. I am cognizant thatGoodman stands for the proposition of law that a lessee cannot be relieved from liability when commercial leased property is subject to government *Page 91 
zoning restrictions and the lease does not contain a contingency provision with regard to whether the lease is binding subject to the government zoning restriction. However, I do not findGoodman factually on point.
In Goodman, commercial property was leased for the purpose of beer, wine, liquor, and food sales. The signed lease agreement provided that the use of the property for the sale of liquor was subject to an order of the Board of Liquor Control that either allowed or disallowed the transfer of the lessee's license. The lessee's lease did not have contingency clause with regard to the Board of Liquor Control's decision to grant the transfer of the liquor permit or with respect to the lessee's liability under a binding lease. Subsequently, the Board of Liquor Control denied the transfer of the license because of the leased property's proximity to a school. The appeal concerned the lessee's obligation for rent pursuant to the lease. The appellate court ruled in favor of the lessor.
In comparison to Goodman, the dispute in the case sub judice
does not turn on the lessees' obligation to perform under the terms of the lease, particularly when the lessees could have obtained, but failed to obtain, the required permits for the leased property. Rather, the dispute turns on the lessees' potentially illegal conduct had they performed under the terms of the lease agreement. Given the lessees' inability to satisfy the parking requirments imposed by the Zoning Code, the lessees' inability to obtain the required permits is immaterial. Thus,Goodman sheds little light on whether the lease was properly deemed impractical given the facts and circumstances of the case herein.
The majority also relies on F  R Ent. v. Phillips, but I find that F  R Ent. is not directly on point either. In F  REnterprises, the parties executed a commercial lease agreement for the rental of property. Shortly after executing the lease, appellant discovered that the building was not suitable for its intended purpose, i.e., a truck repair shop, because the city of Dayton required ventilation systems for that type of business. The parties disputed who should pay the cost of installing the ventilation systems and the rent arrears. On appeal, appellant argued that the lease was void because the leased premises did not meet the warranty of fitness for the purposes for which the leased property was intended. Moreover, the lease contained an escape clause that excused the lessee from performance under the terms of commercial leases. The Montgomery County Court of Appeals found that the evidence did not demonstrate that the lessee would use the leased property for a truck repair shop, specifically, the lessee did not expressly lease the property as a truck repair shop.
There are two factors that distinguish F  R Ent., in my mind, from the facts of the case sub judice. First, the lessees herein expressly leased the property for a single purpose,i.e., use as a tavern and restaurant. Second, the lessees are not arguing that the leased property did not meet the warranty of fitness for the *Page 92 
purposes for which the leased property was intended. The lessees are arguing that performance under the terms of the lease constitutes illegal conduct given the zoning restriction.
Similarly, Hoffman v. Fitness Circuit, Inc. (Apr. 2, 1992) Cuyahoga App. No. 60238, unreported, 1992 WL 67101, is favorably cited by the majority for the proposition that a commercial lease cannot be rescinded when the leased property was not expressly warranted for suitability of the premises for use for aerobics instruction classes.
In Hoffman, the lessee signed a commercial lease agreement to let property for use for aerobics instruction. The lease contained a contingency provision that excused the lessee from performance under the terms of the lease if the leased property was rendered unsuitable due to zoning ordinances. The lessee sought to rescind the lease agreement on the ground that the leased property was not structurally suitable for aerobics instruction. Upon review of the record, this court rejected the lessee's contention. This court noted that the lease agreement permitted the lessee to forgo performance under the lease if the leased property was rendered unsuitable as a result of noncompliance with zoning requirements. However, this court went on to hold that the lessee could not be excused from performance under the terms of the lease agreement on the ground that the leased property was not suitable for reasons not related to zoning requirements.
The lessees herein, unlike the lessee in Hoffman, do not contest the suitability of the leased property. The lessees argue that the leased property does not comply with the zoning ordinance's parking requirements for a tavern and restaurant. The lessees' performance under the lease would have constituted illegal conduct.
Cleveland's zoning ordinance imposes parking requirements for commercial property relative to use as a tavern and restaurant, and (2) the leased property did not meet the zoning ordinance requirements relative to the off-street-parking requirements for a bar and restaurant. Thus, the lease agreement should have been deemed impractical and rendered void. Weizman, and there was competent evidence to support the trial court's finding that the circumstances rendered the lease agreement impractical.Myers.
For the foregoing reasons, I would affirm the trial court's ruling. *Page 93